Exhibit 10.25

Sunoco, Inc. Executive Compensation Summary Sheet

The following is a summary of the 2008 base salaries of the named executive
officers of Sunoco, Inc.:

 

Name/Title

   Base Salary

John G. Drosdick

Chairman, President and Chief Executive Officer

   $ 1,240,000

Thomas W. Hofmann

Senior Vice President and Chief Financial Officer

   $ 570,000

Robert W. Owens

Senior Vice President, Marketing

   $ 498,000

Bruce G. Fischer

Senior Vice President, Sunoco Chemicals

   $ 455,000

Charles K. Valutas

Senior Vice President and Chief Administrative Officer

   $ 445,000

Michael H. R. Dingus

Senior Vice President, Sunoco, Inc. and President, SunCoke Energy, Inc.

   $ 445,000